) ) ) ORDER ) )
The petition filed in this cause by the State of North Carolina on 10 March and designated “Petition for Writ of Certiorari” is allowed for the limited purpose of entering the following order:
Because orders of the district court transferring the jurisdiction over a juvenile to superior court pursuant to N.C. Gen. Stat. 7A-608 (1995) are subject to review only by this Court after entry of a final judgment by the superior court, the superior court is without authority to review transfer orders. See N.C. Gen. Stat. 7A-666 (1995); In re Andre Green, 118 N.C.App. 336, 453 S.E. 2d 191 (1995). The order entered 7 February 1997 by Judge David Q. LaBarre, reviewing the district court’s order transferring jurisdiction over the juvenile to the superior court, is hereby vacated. The matter is remanded to Superior Court, Durham County, for reinstatement of the indictments dismissed in that order and for further proceedings.
*210The petition filed in this cause by the State of North Carolina on 19 February 1997 and designated “Petition for Writ of Supersedeas” is dismissed as moot.
It is further ordered that this order be published in its entirety in the North Carolina Court of Appeals Reports.
The above order is therefore certified to the Clerk of District Court of Durham County.
Witness my hand and official seal this the 26th day of March 1997.
s/John H. Connell
Clerk of North Carolina Court of Appeals